Citation Nr: 0826578	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the effective date assigned for the 
assignment of a 60 percent evaluation for the service-
connected back disability, and the award of a total 
disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) on 
account of the need for regular aid and attendance or 
housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

The veteran requested a VA Central Office hearing in 
connection with this claim.  The hearing was scheduled and 
subsequently held in June 2008.  The veteran testified before 
the undersigned Acting Veterans Law Judge; the hearing 
transcript is of record and has been reviewed.

The Board has recharacterized the effective date issue, as 
reflected on the title page of this remand for reasons which 
will be discussed in detail below.  The Board finds that the 
veteran has not been prejudiced by this recharacterization 
because the issue more accurately reflects what the veteran 
is seeking.      

A motion to advance the case on the docket was received and 
granted in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

At issue in this case is whether the veteran is entitled to 
an earlier effective date for a grant of a TDIU.  
Specifically, the veteran indicated that he sought an 
effective date of December 5, 1953, the day after he was 
discharged from active service.  
The procedural history in this case is quite extensive.  The 
veteran was originally granted service connection for a back 
disability in a rating decision dated October 2002.  The RO 
evaluated the veteran's disability as 20 percent disabling, 
effective August 31, 1993.  The veteran filed a notice of 
disagreement (NOD) in August 2003 in which he requested an 
initial evaluation in excess of 20 percent.  The RO issued a 
statement of the case (SOC) in November 2003 in which it 
increased the veteran's disability evaluation to 40 percent, 
effective August 31, 1993.  The veteran then submitted a 
substantive appeal on December 29, 2003 in which he requested 
a 60 percent evaluation for his service-connected back 
disability.  The veteran was afforded a VA Central Office 
hearing in July 2004 in connection with the issue of 
entitlement to a disability evaluation in excess of 40 
percent.  The veteran testified at the hearing and the 
transcript is of record.  Following the hearing, the 
veteran's claim was remanded by way of a Board decision dated 
December 2004 for additional evidentiary development.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in February 2005 for the purpose of assessing the 
severity of the veteran's service-connected back disability.  
The examiner noted that the veteran was not able to engage in 
any "ruminative work" for the past 14 to 15 years as a 
result of his in-service back injury and that even before 
that time, he was not able to engage in enough work to 
provide income sufficient to warrant payment of income taxes.  
The examiner recounted the veteran's various physical 
ailments and observed that he needed help in all activities 
of daily living because of his back pain.  The examiner 
stated that "[t]here is no question in my mind that [the 
veteran] could not be employed under the present 
circumstances because of the back pain and the deficits that 
are described above."

In March 2005, the veteran filed a claim for TDIU.  In May 
2005, the RO issued a supplemental statement of the case 
(SSOC) in which it increased the veteran's disability 
evaluation for his service-connected back disability to 60 
percent.  The RO issued a rating decision dated May 2005 
which implemented the determination made in the SSOC.  The RO 
assigned an effective date of December 29, 2003 for the 
veteran's 60 percent evaluation.  In the same rating 
decision, the RO also awarded the veteran TDIU based on the 
severity of his service-connected back disability.  The RO 
assigned an effective date of December 29, 2003 for the 
veteran's TDIU award.

The veteran subsequently filed an NOD with respect to his 
TDIU claim.  In particular, the veteran alleged that he was 
entitled to an earlier effective date.  He asserted that the 
effective date of the TDIU award should be December 5, 1953, 
the day after his discharge from active service.  The RO 
issued an SOC in April 2006 and the veteran perfected his 
appeal with regard to the earlier effective date issue.  The 
veteran requested a Central Office hearing in connection with 
his claim for an earlier effective date.  The hearing was 
held in June 2008 before the undersigned AVLJ.  The veteran 
did not appeal the effective date of the 60 percent 
evaluation assigned for his service-connected back 
disability.

In December 2007, the RO issued a rating decision in which it 
continued the veteran's 60 percent evaluation for his 
service-connected back disability.  Notably, the RO also 
issued an SSOC in January 2008 in which it found clear and 
unmistakable error (CUE) in the May 2005 rating decision 
which assigned an effective date of December 29, 2003 for 
both the veteran's 60 percent evaluation of his service-
connected back disability, and his TDIU award.  In a rating 
decision dated February 2008, the RO reassigned an effective 
date of February 22, 2005 for both issues.  Ostensibly, the 
new effective date selected by the RO coincided with the date 
of the veteran's February 2005 VA C&P examination discussed 
above. 

Here, the veteran testified, during his CO hearing, that he 
felt that the effective date for the assignment of the 60 
percent evaluation for service-connected back disability, and 
the award of a TDIU should be earlier than currently 
assigned.  This testimony occurred within one year of the 
February 2008 decision, and the veteran clearly stated his 
disagreement with the determination, and suggested his intent 
to appeal.  The judicial precedent in Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993), held that testimony at a hearing, 
once reduced to writing, can be construed as an NOD for the 
purpose of initiating an appeal.  Accordingly, the Board is 
required to remand this issue for the issuance of a statement 
of the case (SOC) in response to that NOD.  

If a veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).  An unappealed rating decision, however, only becomes 
final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(a) (2007).  

The effective date of an increase in compensation (to include 
the award of a TDIU) shall be the date of receipt of claim or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2); see 
also 38 C.F.R. § 3.400(o)(2).

The veteran's challenge to the February 2008 rating decision 
is inextricably intertwined with his current claim of 
entitlement to an earlier effective date for the award of a 
TDIU because finality presumes the absence of CUE, i.e., if a 
prior adjudication contains CUE, it did not become final.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Thus, the Board must defer consideration of the veteran's 
earlier effective date claim for the award of a TDIU until 
the propriety of the effective date for the assignment of the 
60 percent evaluation for service-connected back disability, 
and the award of a TDIU, is resolved.  See Huston v. 
Principi, 18 Vet. App. 395, 402-03 (2004).  In light of the 
foregoing, the Board has no discretion and must remand this 
case to the AMC for issuance of a SOC with respect to the 
inextricably issue as to the propriety of the effective 
dates.

Finally, the Board notes that in a December 2007 rating 
decision, the RO denied the veteran's claim for special 
monthly compensation (SMC) based on the need for aid and 
attendance.  In correspondence received at the Board in June 
2008, the veteran explicitly stated that he disagreed with 
the denial of his SMC claim.  The Board finds that the June 
2008 correspondence constitutes a timely filed notice of 
disagreement to the December 2007 decision.  See generally 38 
C.F.R. § 20.201.   As such, the AMC should issue a SOC with 
respect to this issue.  See Manlincon v. West, 12, Vet.App. 
238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran 
and his representative with a SOC 
regarding the propriety of the 
effective date of February 22, 2005 
assigned for both the assignment of a 
60 percent evaluation for service-
connected back disability, and for the 
award of a TDIU.  Clearly advise the 
veteran of the need to file a timely 
substantive appeal if he wishes to 
perfect a complete an appeal of this 
issue, and afford him the appropriate 
opportunity to do so.  Thereafter, the 
AMC must reconsider the veteran's claim 
of entitlement to an earlier effective 
date for the award of a TDIU.  

2.  The AMC should also provide the 
veteran and his representative with a 
SOC regarding his SMC claim based on 
the need for aid and attendance, denied 
by the RO in December 2007.  Clearly 
advise the veteran of the need to file 
a timely substantive appeal if he 
wishes to perfect a complete an appeal 
of this matter, and afford him the 
appropriate opportunity to do so.  If, 
and only if, a timely substantive 
appeal is filed, should the SMC matter 
be returned to the Board for appellate 
review.

3.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




